Citation Nr: 1535504	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  14-35 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral leg disorder.


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran has verified active service from November 1945 to November 1947.  The record also indicates prior service that has not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends his low back disorder and a bilateral leg disorder are a result of standing on his feet for prolonged periods while serving as a cook in Korea in 1947.  See October 2013 Report of Contact.  A review of his Enlistment Record and Report of Separation shows a military occupation specialty of cook.  VA treatment records show current diagnoses "leg pain/claudication" and "back pain/pseudoclaudication."  See January and May 2012 VA treatment notes.  In January 2012, the Veteran reported a long history of back pain and that he gets pain in his legs with ambulation.  

In light of the Veteran's contentions and current diagnoses, the Board finds a VA examination is warranted to determine the etiology of his low back and bilateral leg disorders.  Thus a remand is warranted for this purpose.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures.

2.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any low back and bilateral leg disorders.  The examiner must review the Veteran's electronic records and the examination report should indicate that these files were reviewed.

After reviewing the record, respond to the following question:

a)  Diagnose any low back and bilateral leg disorder.

b)  For each diagnosis, determine whether it is at least as likely as not (a probability of 50 percent or more) that the diagnosis is related to the Veteran's active service.  

c)  Comment on the significance, if any, of the Veteran's military occupation specialty as a cook.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved. 

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative. 

3.  Readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



